Citation Nr: 1451203	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than June 1, 2009, for payment of additional compensation benefits for the Veteran's two dependent children.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from January 1997 to January 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDING OF FACT

VA did not receive notice of the birth of the Veteran's children, J.R. and J.E.R., in July 2005 and September 2006 respectively, until May 15, 2009, more than one year after the birth of each child.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 1, 2009, for an award of additional compensation benefits for dependent children have not been met.  38 U.S.C.A. §§ 1115, 5101, 5103, 5103A, 5107, 5110, 5111 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.31, 3.102, 3.159, 3.204, 3.209, 3.401 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Veteran's claim of entitlement to an earlier effective date for dependency allowance for his children for the purpose of VA compensation benefits is being denied as a matter of law.  The law does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  The notice requirements are not applicable to matters in which the law, and not the evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).  Therefore, as there is no basis in law for granting the Veteran's claim in this case, the notice requirements inapplicable to this claim.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002).

An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage specified by law for the purpose shall be payable from the effective date of that rating, but only if proof of dependents is received within one year from the date of notification of that rating action.  38 U.S.C.A. § 5110(f) (West 2002).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates:  (1) Date of claim, which means the following, listed in their order of applicability:  (i) Date of Veteran's marriage, or birth of child, or, adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within one year of the VA request; (2) Date dependency arises;  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of that rating action; or (4) Date of commencement of Veteran's award.  38 C.F.R. § 3.401 (2014).

The earliest date for commencement of payment of an additional award of compensation for a dependent child is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2014).

For the purpose of determining entitlement to additional compensation for dependents, VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains:  the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  In addition, a claimant must provide the Social Security number of any dependent on whose behalf they are seeking benefits.  38 U.S.C.A. § 5124 (West 2002); 38 C.F.R. § 3.204 (2014).  VA shall require corroborating evidence to verify age or relationship.  Failure to furnish the higher class of evidence does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b) (2014).

Age or relationship is established by one of the following types of evidence: (a) a copy or abstract of the public record of birth; (b) a copy of the church record of baptism; (c) an official report from the service department as to birth which occurred while the Veteran was in service; (d) an affidavit or a certified statement of the physician or midwife in attendance at birth; (e) a copy of a bible or other family record certified to by a notary public or other officer with authority to administer oaths, who should state in what year the bible or other book in which the record appears was printed, whether the record bears any erasures or other marks of alteration, and whether from the appearance of the writing he or she believes the entries to have been made at the time purported; (f) affidavits or certified statements of two or more persons, preferable disinterested, who will state their ages, showing the name, date, and place of  birth of the person whose age or relationship is being established, and that to the best of their own knowledge, such person is the child of such parents (naming the parents) and stating the source of their knowledge; or (g) other evidence which is adequate to establish the facts in issue, including census records, original baptismal records, hospital records, insurance policies, school, employment, immigration, or naturalization records.  38 C.F.R. § 3.209 (2014).  

In addition, while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  McColley v. West, 13 Vet. App. 553 (2000).

The Veteran has asserted that he should be awarded an effective date earlier than June 1, 2009, for the dependency allowance for two children.  Specifically, the Veteran has reported that within one year of the birth of each of his children, in July 2005 and September 2006, he called VA to notify them of his change in dependency status and was told that they would be added to his award.  The Veteran reported that he received letters in December 2005 and December 2006 notifying him that his benefits award was being increased and he assumed that those letters indicated the addition of his children to his dependency allowance.  He has reported that he was never told that he needed to submit any information in writing before his children could be added to his award.  

The record is silent for any report of contact indicating that the Veteran called VA following the birth of his daughter in July 2005 or the birth of his son in September 2006 to notify VA of a change in dependents.  A review of the record shows that the Veteran received letters in December 2005 and December 2006 telling him that his disability compensation allowance was being increased.  However, a review of those letters shows that they were notifying the Veteran of annual cost of living adjustment increases that were signed into law by the President of the United States.  There is no indication from either letter that the increase indicated any change in number of dependents.  

In fact, the first indication from the record that the Veteran reported the change in the number of his dependents was a status of dependents questionnaire received in May 2009, at which time he reported the births of his daughter and son in writing.  The Veteran then called VA to check the status of his dependency allowance following the submission of that dependent information.  At that time, the Veteran confirmed that both J.R. and J.E.R. were his biological children.  The Veteran's children were added to his award, effective June 1, 2009.   

The Board acknowledges the Veteran's argument that he informed VA by telephone of additional dependents within one year of the birth of each of his children and was not told that he needed to submit additional evidence before they could be added to his award.  While the Board is sympathetic to the Veteran's assertion, ultimately that argument is not persuasive.  The Veteran appeared aware of the requirements for adding dependents to his award.  The Board notes that the Veteran was sent an April 2001 letter informing him of the information required to add dependents.  At that time, the Veteran submitted an original Declaration of Status of Dependents identifying his wife as his only dependent, who was subsequently added to his award.  Further, while the Veteran reported calling VA on two separate occasions regarding the births of his children, there is no report of contact of record to corroborate the Veteran's assertion.  Additionally, while the Veteran has reported that he incorrectly assumed the December 2005 and December 2006 notifications of annual cost of living increases in his compensation benefits were actual notifications that his children were added to his award, there is no reasonable basis to conclude that those letters could be construed as such.  Those letters clearly stated that they were notifying the Veteran of an increase signed into law by the President of the United States and not an actual dependency allowance increase.  

Accordingly, the Board finds that there is not a sufficient basis to support a conclusion that the Veteran properly notified VA of the July 2005 and September 2006 births of his children prior to May 2009.  Therefore, June 1, 2009, is the appropriate effective date of the dependency allowance, which is the first day of the month following receipt by VA of information of the existence of the claimed dependents.  Accordingly, the Board finds that the claim for an earlier effective date must be denied because it is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds that the preponderance of the evidence is against the assignment of any earlier effective date.


ORDER

An effective date prior to June 1, 2009, for an award of additional compensation benefits for dependent children is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


